S&0-I5
                                  ELECTRONIC RECORD




COA #      07-14-00441-CR                        OFFENSE:        OTHER CRIMINAL


           Robert Wayne Leisher v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:       Affirmed                  TRIAL COURT:    Criminal District Court No. 2


DATE: 04/16/2015                   Publish: NO   TC CASE #:      F-1457156-1




                        IN THE COURT OF CRIMINAL APPEALS


          Robert Wayne Leisher v. The State
STYLE:   ofTexas                                      CCA#:
                                                                      5bO-fS
         PRO -IE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:       {JMJUilL
            ojtefljr                                  SIGNED:                            PC:_

JUDGE:          <h/,4                                 PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD